Opinion,
Mu. Justice Gbeen:
We think it quite clear that the act of April 9, 1872, P. L. 47, is not applicable to this case. By the first section, it is provided that moneys due for labor and services rendered by any miner, mechanic, laborer, or clerk, and many others, “from any person or persons or chartered company employing clerks, miners, mechanics, or laborers, either as owners, lessees, contractors, or under-owners, of any works, mines, manufactory, or other business where clerks, miners, or mechanics are employed,” shall be a lien, etc. Section 5 provides that, “ In all cases of appeal from the judgments of justices of the peace for wages or moneys mentioned in the first section of this act,” *536a certain oath or affirmation shall be made and certain bail shall be required.
We have repeatedly held that any person who claims the benefit of this act must bring himself clearly within the description of persons who are entitled to its peculiar and special advantages: Wentroth’s App., 82 Pa. 469; Pardee’s App., 100 Pa. 408. The wages must be due to one of the class named, and from one of the enumerated classes of debtors mentioned in the act, and this must be made affirmatively to appear in the claim for a lien, otherwise the claimant is not entitled to a lien. In regulating appeals from justices in the fifth section, the particular formalities required to be observed are obligatory only in case of suits for wages or moneys mentioned in the first section.
In the present case the only knowledge we can have on this subject, is that which is derived from an inspection of the justice’s transcript. Upon referring to the transcript we find nothing to individuate the claim of the plaintiffs, except that it is for work and labor done by their son for the defendant. It is therefore not a claim by the laborer himself for his own wages, but by his parents for wages which they claim a right to have for services rendered by him. It is needless to say that the act of 1872 gives no preference to any such claims as this. But again, neither is the kind of .labor indicated, nor is there the slightest allegation on this record that the person who owes the wages is one of the enumerated classes of debtors against whom the preferences of the act are given. In either point of view there is an entire absence of the statutory requirements which are necessary to appear in order to bring this case within the purview of the act.
As the act of 1872 is inapplicable, it is only necessary to say that we are not referred to any other law which establishes the invalidity of the recognizance and affidavit for appeal entered and made when this appeal was taken. They are quite in conformity to the requirements of § 1 of the act of April 20,1876, P. L. 43, which seems to be applicable; but, whether it is or not, we are not shown any law or decision which invalidates the appeal.
Judgment reversed, appeal reinstated, and procedendo awarded.